Exhibit 10.6.6

 

Summary of 2013 Incentive Plans

 

On December 18, 2012, the Human Resources Committee (the “Committee”) of the
Pinnacle West Capital Corporation (“Pinnacle West”) Board of Directors (the
“Board”) approved the portion of the Pinnacle West 2013 Annual Incentive Award
Plan (the “PNW Plan”) that provides an incentive award opportunity for Donald E.
Brandt, the Chairman of the Board, President, and Chief Executive Officer of
Pinnacle West and the Chairman of the Board and Chief Executive Officer of
Arizona Public Service Company (“APS”).  On December 19, 2012, the Board, acting
on the recommendation of the Committee, approved: the portion of the PNW Plan
that provides an incentive award opportunity for Donald G. Robinson, President
and Chief Operating Officer of APS; the APS 2013 Annual Incentive Award Plan
(the “APS Plan”), which includes an incentive award opportunity for James R.
Hatfield, Executive Vice President and Chief Financial Officer, and David P.
Falck, Executive Vice President and General Counsel; and the APS 2013 Annual
Incentive Award Plan for PVNGS Employees (the “Palo Verde Plan”), which includes
an incentive award opportunity for Randall K. Edington, Executive Vice President
and Chief Nuclear Officer.  The PNW Plan, the APS Plan and the Palo Verde Plan
are referred to collectively herein as the “2013 Plans.”

 

No incentive payments will be awarded under the PNW Plan or the APS Plan unless
Pinnacle West, with respect to Messrs. Brandt and Robinson, and APS, with
respect to Messrs. Hatfield and Falck, each achieves a specified threshold
earnings level.  No incentive payment will be awarded under the Palo Verde Plan
with respect to Mr. Edington unless the Palo Verde Nuclear Generating Station
(“Palo Verde”) achieves specified threshold business unit performance goals. 
The Committee will evaluate the impacts of unusual or nonrecurring adjustments
to earnings in determining whether any earnings level has been met for purposes
of the 2013 Plans, and Arizona Corporation Commission rate-related impacts will
be excluded.  The impacts of any sale or disposal of real estate development
operations will be excluded for purposes of the PNW Plan.

 

The award opportunities for Mr. Brandt and Mr. Robinson are based on the
achievement of specified 2013 Pinnacle West earnings levels.  Mr. Brandt has an
award opportunity of up to 50% of his base salary if the threshold earnings
level is met, up to 100% of his base salary if a target earnings level is met,
and up to 200% of his base salary if a maximum earnings level is met, before
adjustment for business results and individual performance; however, in no event
may Mr. Brandt’s award exceed 200% of his base salary.  Mr. Robinson has an
award opportunity of up to 37.5% of his base salary if the threshold earnings
level is met, up to 75% of his base salary if a target earnings level is met,
and up to 150% of his base salary if a maximum earnings level is met, before
adjustment for business results and individual performance; however, in no event
may Mr. Robinson’s award exceed 150% of his base salary.  In considering
Messrs. Brandt’s and Robinson’s individual performances, the Committee may also
consider shareholder value creation, customer service, financial strength,
operating performance, safety performance, leadership effectiveness and other
general performance objectives.

 

--------------------------------------------------------------------------------


 

The award opportunities for Messrs. Hatfield and Falck under the APS Plan and
for Mr. Edington under the Palo Verde Plan are based on the achievement of
specified 2013 APS earnings levels and specified business unit performance
goals. Messrs. Hatfield and Falck have a target award opportunity of up to 60%
of their base salary.  Messrs. Hatfield and Falck may earn less than the target
amount or more, up to a maximum award opportunity of up to 120% of their base
salary, depending on the achievement of the earnings and business unit
performance goals separately or in combination, and before adjustment for
individual performance.  Mr. Edington has an award opportunity of 12.5% of his
base salary, a target of 50% of his base salary, and up to a maximum of 100% of
his base salary, depending on the achievement of the earnings and business unit
performance goals, separately or in combination, and before adjustment for
individual performance.  In no event may the award to Messrs. Hatfield, Falck
and Edington exceed two times his target amount.  The business unit performance
indicators that will be considered for Messrs. Hatfield and Falck are derived
from APS’s critical areas of focus as provided in its Strategic Framework: 
customers and communities, employees, operational excellence and shareholder
value.  The business unit performance indicators for Mr. Edington are based on
employees, operational excellence, performance improvement and shareholder
value.  In considering each Officer’s individual performance the Committee may
also consider additional factors such as shareholder value creation, customer
service, financial strength, operating performance, safety, and the Chief
Executive Officer’s assessment of the Officer’s performance during the year.

 

--------------------------------------------------------------------------------